DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, fifth to last line page two, “orifice, above said said” should read “orifice, above said”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Elected claims 14-17, 19-20 and 29-32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by multiple NEAT Drinking Glass Non-Patent Literatures all towards a single embodiment, the single embodiment evidenced by the photos and NEAT trademark exact alignment, thereby utilizing the effective dates of April 2012 (reference W on the 892) and February 2012 (reference X on the 892) (hereinafter “NEAT”).
Regarding claim 14, NEAT teaches a nosing vessel (see examiner annotated NEAT Figure, hereinafter “EAFN”), comprising: 
   a bowl (EAFN); 
   a convergent side portion (EAFN) above said bowl (EAFN); 
   a maximum-diameter portion (EAFN) defined between said convergent side portion and said bowl (EAFN); 
   said bowl having capacity to hold sufficient liquid for tasting (EAFN) when filled to the level of said maximum-diameter portion (EAFN); 
   a divergent side portion above (EAFN) said convergent side portion, 
   a neck portion (EAFN) defined between said divergent side portion and said convergent side portion (EAFN), 
   said neck portion having a diameter defined where said neck portion is at its narrowest (EAFN), 
   an orifice (EAFN) being defined at said neck portion; said divergent side portion having 
   a rim (EAFN), said rim being substantially equal in diameter to said maximum diameter portion (EAFN), 
   said divergent side portion flaring outwardly and upwardly (EAFN) at a substantially constant angle from said neck portion to said rim (EAFN) and placing said rim at a height and radius to deliver liquid in a wide sheet waterfall to a person's mouth, tongue and palate (EAFN) during transfer to the palate for liquid sampling (page 6, waterfall onto palate); 
   said divergent side portion being dimensioned such that a person who inhales nasally (page 5, inhale nasally), while holding (page 6) said bowl so that said rim is level and said rim is approximated to his/her lips, inhales selectively from proximate said orifice, above said rim (EAFN), proximate a central vertical axis (inherent central axis of circle shape) defined relative to said rim and said bowl (page 5, rim level approximate to lips, inhales proximate sweet spot); 
   said rim and said maximum diameter portion being spaced apart vertically a distance of no more than 4.5 cm (EAFN2 and NEAT (page 2); a rim to maximum diameter portion distance of 4.4 cm is calculated using the ratio between the package box height of 3.75 inches and 1.88 Powerpoint-inches converted to centimeters); 
   said rim and said neck portion being spaced apart vertically a distance of no more than 3.0 cm (EAFN2 and NEAT (page 2); a rim to neck portion distance of 1.3 cm is calculated by subtracting neck height 2.80 from glass height 3.37 then applying the conversion ratio (between the package box height of 3.75 inches and 4.00 Powerpoint-inches, converted to centimeters)).

(Please note that no USC 101 was pursued. It was determined that the elected claims refer to intended use of a human being rather than a positive claim of a human being)


    PNG
    media_image1.png
    1224
    1628
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    818
    1011
    media_image2.png
    Greyscale


Regarding claim 15, NEAT already teaches said rim (EAFN2) and said neck portion (EAFN2) are spaced apart vertically a distance of no more than 2.0 cm (EAFN2).

Regarding claim 16, NEAT further teaches an alternative hand-holding structure (EAFN) selected from among the group including: 
   a stem and foot affixed beneath said bowl; a cup handle affixed to a side portion of said bowl; 
   a protrusion affixed to a side portion (a side portion) of said bowl (examiner chooses “or protrusion”; EAFN); 
   an appendage affixed to a side portion of said bowl; a handle affixed to a side portion of said bowl; and an ear affixed to a side portion of said bowl.

Regarding claim 17, NEAT further teaches a removable cover (page 1, box is a removable cover) located atop the rim.

Regarding claim 19, NEAT further teaches a fluid mixing structure inside (EAFN; chosen “hump” is a structure capable of fluid mixing) said vessel (EAFN), said fluid mixing structure being selected from among the group including 
   a hump (examiner chooses “or hump”; EAFN), a punt, a kick, bumps, valleys, troughs, dams, cuts, and relief patterns.

Regarding claim 20, NEAT further teaches a decorative element (EAFN, glass color translucent is coordinated between different elements of the glass) selected from among the group including 
   color co-ordination (examiner chooses “or color co-ordination”; EAFN), engraving, grinding, cutting, etching, sample identification, decal, transfer, and marking.

Regarding claims 29 and 31 (similar limitations, different dependency), NEAT further teaches a maximum depth (EAFN) is measured vertically from the bottom of said bowl to said rim (EAFN); and 
   said maximum-diameter portion (EAFN) has a diameter exceeding said maximum depth (EAFN).

Regarding claims 30 and 32 (similar limitations, different dependency), NEAT further teaches a neck height (EAFN2) is measured vertically from the bottom of said bowl to said neck portion; and said neck height is 0.7 times (EAFN2, 2.80) said maximum depth (EAFN2, 4.00).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over NEAT in view of FR 2775574 issued to Binner (hereinafter “Binner”).
Regarding claim 18, NEAT further teaches insulating said bowl from heating or cooling external contact (EAFN, inherently the thickness of glass insulates the bowl),

But does not explicitly teach a wall outside of the bowl.
Binner, however, teaches a bowl with a wall outside (page 1, line 11, double walled, thereby comprising a bowl and an outside wall). 

The purpose of a double wall is to include a gas like air to further insulate the contents from outside elements like temperature from a space heater, air conditioner, outside air temperature, or any direct contact with the outer wall to diffuse outer effects while simultaneously retain inner content effects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drinking glass of NEAT with a drinking glass double wall structure as taught by Binner in order to advantageously provide the contents of said drinking glass at a stable temperature for enhanced enjoyment over a longer duration, especially in summer months where drinks heat too quickly, leaving a consumer with no other choice than to waste time refrigerating it thereby not having the drink in hand, or add ice to dilute the specially crafted contents. Further, the benefit of a double wall construction having a wall outside the main bowl wall is to diffuse any direct heating or cooling from placing said beverage near a space heater, in a user palm, or near an air conditioning vent, thereby keeping the contents at a stable temperature for maximal enjoyment.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 20130273224 – Applicant’s invention without specific measurements (Fig 1)
US 7950545 – drinking glass etchings (Fig 1)
US 9821930 – drinking glass cover and appendages (Fig 1)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733